Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 30, 2014

                                     No. 04-13-00725-CV

                                   David Allan EDWARDS,
                                          Appellant

                                               v.

                                 COUNTY OF ATASCOSA,
                                       Appellee

                 From the 81st Judicial District Court, Atascosa County, Texas
                             Trial Court No. 12-02-0185-CVA-A
                          Honorable Thomas F. Lee, Judge Presiding


                                        ORDER
       The reporter’s record was due to be filed with this court on June 20, 2014. See TEX. R.
APP. P. 35.1. On June 25, 2014, court reporter Patricia A. Gaddis filed a notification of late
record. She indicated she has not found the file and will be on vacation for two weeks. We
construe her notification as a request for a thirty-day extension of time to file the reporter’s
record until July 21, 2014.
        The request is GRANTED. We ORDER court reporter Patricia A. Gaddis to file the
reporter’s record with this court by July 21, 2014. See id. R. 35.3(c).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of June, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court